DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed on 1/7/2021. Claims 1, 4-5, 7, 9-13, 15-16, and 18-20 have been amended. Claims 2-3 and 14 have been canceled. Thus claims 1, 4-13 and 15-20 are currently pending in this office action, of which claims 1, 13 and 20 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation recites in the 1st receiving step “modifying at least a portion of a first data partition” and the amended limitation in the 2nd receiving step recites 
The limitation in the “in response to at least……” in line 2 recites “determining a same cryptographic hash” is not clear which same cryptographic hash is refereeing to. There is insufficient antecedent basis for this limitation in the claim.
Claims 10, 11 and 18 recite “forged transaction” and claims 12 and 19 recite “forged operation”. Applicant is suggested to use consistent claimed term throughout all claims.

Response to Arguments
Applicant’s arguments, see pages 10-15, filed 1/7/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schreter, US 20180150230 A1 (hereinafter “Schreter”) and further in view of Reed, US 10579974 B1 (hereinafter “Reed”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schreter, US 20180150230 A1 (hereinafter “Schreter”) and in view of Reed, US 10579974 B1 (hereinafter “Reed”).

As to claims 1, 13 and 20,
Schreter teaches a system, comprising: at least one data processor; and 
at least one memory storing instructions which, when executed by the at least one data processor (Schreter, para 0024 and 0059), cause operations comprising: 
receiving, at a leader node included in a distributed trust data storage system, a request from a client to execute a first transaction modifying at least a portion of a first data partition (Schreter, para 0028, 0044, For leader-based consensus protocols (such as for example RAFT or the like), only the generic state machine 400 on the leader node accepts read and prepare requests. Para 0012 and Fig. 3 shows a distributed data system architecture including features of an example in which data are partitioned among multiple data partitions), 
replicas of the first data partition being stored at a plurality of follower nodes included the distributed trust data storage system (Schreter, para 0028, when the cluster 100 receives a data update, the data value being updated is generally not immediately updated at the leader node 110A. Committing the data update requires that the leader node 110A replicates the data update to the other nodes in the cluster 100); 
responding to the request by at least sending, to the plurality of follower nodes storing replicas of the first data partition, the first transaction to modify at least the portion of the first data partition (Schreter, para 0028-0029, when the cluster 100 receives a data update, the data value being updated is generally not immediately updated at the leader node 110A. Committing the data update requires that the leader node 110A replicates the data update to the other nodes in the cluster 100 and then waits until a majority of the nodes confirm that they have written the data update. Upon receiving this confirmation from the majority, the leader node 110A then notifies the follower nodes 110B, 110C, 110D, 110E that the data update is committed); and 
in response to at least a threshold quantity of the plurality of follower nodes determining a same cryptographic hash for the first transaction, committing the first transaction by at least sending, to each of the plurality of follower nodes (Schreter, para 0028, Committing the data update requires that the leader node 110A replicates the data update to the other nodes in the cluster 100 and then waits until a majority of the nodes confirm that they have written the data update. Upon receiving this confirmation from the majority, the leader node 110A then notifies the follower nodes 110B, 110C, 110D, 110E that the data update is committed), an indication to add a first entry corresponding to the first transaction to the transaction log at each of the plurality2Application No. 16/222,931Docket No.: 54874-344F01US/171143US01 of follower nodes (Schreter, para 0054, the consensus protocol instance on the follower node can receive a replication request from the leader node. The request is logged into follower node's local log using (for example) a "log::append( )" method).
Schreter teaches the invention as claimed above, Schreter does not explicitly teach receiving, from each of the plurality of follower nodes, a first cryptographic hash for the first transaction, the first cryptographic hash being computed based at least on the first transaction and one or more previous transactions executed at each of the plurality of follower nodes, the one or more previous transactions modifying a same data record as the first transaction.
However, Reed teaches receiving, from each of the plurality of follower nodes, a first cryptographic hash for the first transaction, the first cryptographic hash being computed based at least on the first transaction and one or more previous transactions executed at each of the plurality of follower nodes, the one or more previous transactions modifying a same data record as the first transaction (Reed, col. 13 lines 56-60, the tamper evident log 140 and the local instance 134 of the distributed electronic public ledger may be the same log (e.g., an immutable log, chained to previous log entries via a hash of data comprising a new log entry and the hash of the previous entry. See also col. 21 lines 20-26).

As to claim 4,
The combination of Schreter and Reed teaches the entry corresponding to the first transaction includes a globally unique identifier associated with the first transaction and a second cryptographic hash associated with the one or more previous transactions (Reed, col. 31 lines 38-48, the transaction parameters comprising one or more digital asset transaction inputs each comprising an input amount, a respective digital signature, and associated with a sending digital asset address, and the transaction parameters further comprising at least one digital asset transaction output associated with a receiving digital asset address; recording the transaction parameters in a first tamper-evident log. See also col. 22 lines 6-12 indexing entries according to a key field value).  
As to claim 5,
The combination of Schreter and Reed teaches the transaction log further includes a second entry corresponding to a second transaction modifying the same data record as the first transaction, and wherein the second entry includes a globally unique identifier associated with the second transaction and a second cryptographic hash of at least a third transaction preceding the second transaction and modifying the same data record as the second transaction (Reed, col. 31 lines 38-60, recording the transaction parameters in a first tamper-evident log stored in first non-transitory computer-readable memory, wherein each entry in the first tamper-evident log comprises a respective first hash of respective first log entry data comprising at least the transaction data, a first timestamp, and a hash of the respective previous log entry, which first hash is digitally signed using a first private key of an asymmetric key pair associated with the first minting software agent; verifying the pending digital asset transaction at least by evaluating the respective digital signature associated with each digital asset transaction input to confirm the digital asset transaction input is an authorized input and previously unspent and by confirming that the sum of the authorized inputs equals or exceeds the digital asset transaction output; recording in the first tamper-evident log a first electronic indication of the transaction validity for the verified pending digital asset transaction).  
As to claim 6,
The combination of Schreter and Reed teaches the first transaction further modifies at least a portion of a second data partition, and wherein the first transaction is further committed by at least adding the first entry to another transaction log recording one or more transactions executed on at least the portion of the second data partition (Reed, col. 31 lines 38-60, recording the transaction parameters in a first tamper-evident log stored in first non-transitory computer-readable memory, wherein each entry in the first tamper-evident log comprises a respective first hash of respective first log entry data comprising at least the transaction data, a first timestamp, and a hash of the respective previous log entry, which first hash is digitally signed using a first private key of an asymmetric key pair associated with the first minting software agent; verifying the pending digital asset transaction at least by evaluating the respective digital signature associated with each digital asset transaction input to confirm the digital asset transaction input is an authorized input and previously unspent and by confirming that the sum of the authorized inputs equals or exceeds the digital asset transaction output; recording in the first tamper-evident log a first electronic indication of the transaction validity for the verified pending digital asset transaction).  
As to claim 7,
The combination of Schreter and Reed teaches at least one of the plurality of follower nodes stores a replica of the first data partition and a replica of the second data partition, and wherein none of the plurality of follower nodes store more than one replica of a same data partition (Schreter, para 0028, when the cluster 100 receives a data update, the data value being updated is generally not immediately updated at the leader node 110A. Committing the data update requires that the leader node 110A replicates the data update to the other nodes in the cluster 100).  
As to claims 8 and 17,
The combination of Schreter and Reed teaches the transaction log and the other transaction log are interlinked by a mesh of transactions including the first transaction and a second transaction that modify a same data record from the first data partition and/or the second data partition as the first transaction (Reed, col. 85 lines 20-26, A hash chain log may be a sequence of data records each including a field containing the hash digest of the previous record in the chain. If any log data in the chain is corrupted, the hash value of the corrupted records will fail verification. Because of the chained hash codes, the most recent log record's hash is sufficient to verify any record in the entire chain).
As to claim 9,
The combination of Schreter and Reed teaches responding, by the leader node, to another request from the client to read the first data partition by querying at least a portion of the plurality of follower nodes storing the first data partition, the portion of the plurality of follower nodes being queried to at least retrieve one or more entries from the transaction log recording the one or more previous transactions executed on at least the portion of the first data partition (Reed, col. 20 lines 10-14, A logging module 418 may record in a respective tamper-evident log all transactions, events, input data, output data, beginning variable states, and/or ending variable states after processing. A log audit module 420 may verify the logs of other nodes in the network).  
As to claim 10,
The combination of Schreter and Reed teaches the one or more entries retrieved from the plurality of follower nodes are returned to the client to at least enable a detection of a forged transaction, and wherein the forged transaction is detected based at least on a mismatch between a first entry retrieved from a first node storing a first replica of the first data partition and a second entry received from a second node storing a second replica of the first data partition (Reed, col. 85 lines 20-26, A hash chain log may be a sequence of data records each including a field containing the hash digest of the previous record in the chain. If any log data in the chain is corrupted, the hash value of the corrupted records will fail verification. Because of the chained hash codes, the most recent log record's hash is sufficient to verify any record in the entire chain).  
As to claim 11,
The combination of Schreter and Reed teaches in response to detecting the forged transaction (Reed, col. 85 lines 20-26, If any log data in the chain is corrupted (i.e., forged), the hash value of the corrupted records will fail verification), querying a remaining portion of the plurality of follower nodes storing the first data partition to at least retrieve the one or more entries from the transaction log recording the one or more transactions executed on at least the portion of the first data partition (Reed, col. 5 lines 20-32, accessing transaction parameters for a plurality of digital asset transactions from the respective second tamper-evident log of the respective non-minting software agent; determining a subset of the plurality of digital asset transactions that are unverified (i.e., forged transaction) pending digital asset transactions for which respective indications of respective transaction validity have not been received from the first minting software agent; computing the respective independent instance of the first electronic ledger portion according to a programmed minting process.); and 
in response to a match in the one or more entries of the transaction log retrieved from a quorum of the remaining portion of the plurality of follower nodes, responding to the other request based on the one or more entries of the transaction log retrieved from the remaining portion of the plurality of follower nodes (Schreter, para 0027, In establishing consensus between multiple nodes in a cluster (e.g. a cluster 100 such as that shown in FIG. 1) the RAFT protocol general involves transmission of a "match index" from follower (also referred to in some instances as "replica") nodes 110B, 110C, 110D, 110E to a leader node 110A to inform the leader node 110A what is the last common log entry index in the local log 115B, 115C, 115D, 115E of each follower node 110B, 110C, 110D, 110E and the log 115A of the leader node 110A. The RAFT protocol further includes transmission of a "commit index" from the current leader 110A to all of the follower nodes 110B, 110C, 110D, 110E to inform the follower nodes what is the globally agreed index of the last fully-replicated log entry).  

As to claim 12,
The combination of Schreter and Reed teaches the one or more entries retrieved from the plurality of follower nodes include the first entry corresponding to the first transaction and a third entry corresponding to a second transaction preceding the first transaction, wherein the forged operation is further detected based at least on a mismatch in a hash value of the second transaction stored in a key-value pair associated with the first transaction and an actual hash of the second transaction (Reed, col. 29, lines 35-53, The archiving nodes 106, which are non-super peer nodes, can perform verification of received transactions and of received electronic ledger portions, e.g., blocks of a blockchain. The non-minting software agent may further compare the respective independent instance of the first electronic ledger portion with the received data comprising at least the first electronic ledger portion.  In embodiments, the system may generate, transmit, and/or display an error message if not the ledger portions are not equal, such as if they do not compute to the same hash values (i.e., mismatch in a hash value). See also Reed, col. 85 lines 20-26, A hash chain log may be a sequence of data records each including a field containing the hash digest of the previous record in the chain. If any log data in the chain is corrupted (i.e., forged operation), the hash value of the corrupted records will fail verification. Because of the chained hash codes, the most recent log record's hash is sufficient to verify any record in the entire chain).  

As to claim 15,
The combination of Schreter and Reed teaches the entry corresponding to the first transaction includes a first globally unique identifier associated with the first transaction and a second cryptographic hash of a second transaction modifying the same data record, 6Application No. 16/222,931Docket No.: 54874-344F01US/171143US01 Reply to Office Action of October 16, 2020 wherein the transaction log further includes a second entry corresponding to the second transaction, and wherein the second entry includes a second globally unique identifier associated with the second transaction and a third cryptographic hash of at least a third transaction modifying the same data record (Reed, col. 85 lines 20-26, A hash chain log may be a sequence of data records each including a field containing the hash digest of the previous record in the chain. If any log data in the chain is corrupted, the hash value of the corrupted records will fail verification. Because of the chained hash codes, the most recent log record's hash is sufficient to verify any record in the entire chain).  

As to claim 16,
The combination of Schreter and Reed teaches the first transaction further modifies at least a portion of a second data partition, wherein the first transaction is further committed by at least adding the first entry to another transaction log recording one or more transactions executed on at least the portion of the second data partition, wherein at least one of the plurality of follower nodes stores a replica of the first data partition and a replica of the second data partition, and wherein none of the plurality of follower nodes store more than one replica of a same data partition (Schreter, para 0045, updates can be executed in two steps (prepare and mutate), since this separation may be necessary to properly interact with logging and replication of the consensus protocol. Consistent with some implementations, when an update request arrives, it is first prepared on the state machine, which changes the state in such a way that the state machine guarantees a following mutate( ) call for the same update request will succeed. To facilitate that, the state machine can produce extra data (which, as noted above, can be referred to as xdata) to be logged and passed on to the follower (to ensure exactly same operation result) and a hint, which is used locally to prevent potentially unnecessary lookups when doing actual update in mutate( ) call (e.g., pointer to data structure of a particular key to prevent descending key tree again in case of K/V store).  

As to claim 18,
The combination of Schreter and Reed teaches responding, by the leader node, to another request from the client to read the first data partition by querying at least a portion of the plurality of follower nodes storing the first data partition, the portion of the plurality of follower nodes being queried to at least retrieve one or more entries from the transaction log recording the one or more previous transactions executed on at least the portion of the first data partition (Reed, col. 20 lines 10-14, A logging module 418 may record in a respective tamper-evident log all transactions, events, input data, output data, beginning variable states, and/or ending variable states after processing. A log audit module 420 may verify the logs of other nodes in the network); 
detecting a forged transaction based at least on a mismatch between a first entry retrieved from a first node storing a first replica of the first data partition and a second entry received from a second node storing a second replica of the first data partition (Reed, col. 85 lines 20-26, A hash chain log may be a sequence of data records each including a field containing the hash digest of the previous record in the chain. If any log data in the chain is corrupted (i.e., forged transaction), the hash value of the corrupted records will fail verification. Because of the chained hash codes, the most recent log record's hash is sufficient to verify any record in the entire chain); 
 in response to detecting the forged transaction, querying a remaining portion of the plurality of follower nodes storing the first data partition to at least retrieve the one or more entries from the transaction log recording the one or more transactions executed on at least the portion of the first data partition (Reed, col. 85 lines 20-26, A hash chain log may be a sequence of data records each including a field containing the hash digest of the previous record in the chain. If any log data in the chain is corrupted (i.e., forged transaction), the hash value of the corrupted records will fail verification. Because of the chained hash codes, the most recent log record's hash is sufficient to verify any record in the entire chain. See also col. 20 lines 10-14); and 
in response to a match in the one or more entries of the transaction log retrieved from a quorum of the remaining portion of the plurality of follower nodes, responding to the other request based on the one or more entries of the transaction log retrieved from the remaining portion of the plurality of follower nodes(Reed, col. 32, lines 38-51, relaying to one or more gateway nodes the electronic indication of transaction validity for the second pending digital asset transaction to be delivered at least to respective user devices associated with the second pending digital asset transaction).  
As to claim 19,
The combination of Schreter and Reed teaches the one or more entries retrieved from the plurality of follower nodes include the first entry corresponding to the first transaction and a third entry corresponding to a second transaction preceding the first transaction (Reed, col. 20 lines 10-14, A logging module 418 may record in a respective tamper-evident log all transactions, events, input data, output data, beginning variable states, and/or ending variable states after processing. A log audit module 420 may verify the logs of other nodes in the network. See also col. 21, lines 20-26 for hash chain log), 
wherein the forged operation is further detected based at least on a mismatch in a hash value of the second transaction stored in a key-value pair associated with the first transaction and an actual hash of the second transaction (Reed, col. 21 lines 20-26, A hash chain log may be a sequence of data records each including a field containing the hash digest of the previous record in the chain. If any log data in the chain is corrupted, the hash value of the corrupted records will fail verification. Because of the chained hash codes, the most recent log record's hash is sufficient to verify any record in the entire chain), 
wherein a key of the key-value pair comprises the globally unique identifier of the second transaction, and wherein a value of the key-value pair comprises a cryptographic hash of at least a portion of the second entry corresponding to the second transaction (Reed, col. 27, lines 36-42, the first software agent 426 generates an audit digital signature by computing a second hash of a first hash of a last previous log entry in the third tamper-evident log and encrypting the second hash using a respective private key of an asymmetric key pair, wherein the first hash of the last previous log entry is stored along with the last previous log entry in the third tamper-evident log 412-3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Goldfarb et al. (US 20170364700 A1) discloses a process to immutable logging of access requests to distributed file systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




4/6/2021

/NARGIS SULTANA/Examiner, Art Unit 2164         

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164